Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

light receiving unit, first data processing unit,  second data processing unit in claims 1-13.
input unit and communication unit in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “light receiving unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not identify what the light receiving unit is. It is only found to be described by the function of “receiving” the visible light. In the figures a light receiving unit appears to be a circular object, but it is not clear what this object is. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 2 is drawn to the structure of the device of claim 1 and describes objects which are operated on by the device. These objects listed in claim 2 are not elements of the claimed device and do not further structurally define or limit the device of claim 1. The scope covered by the device of claim 2 is the same as the device of claim 1 and thus claim 2 does not 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. Claims 1 and 9 recite the calculation of a first and second maximum permissible exposure and the calculation of a retina safety improvement index. This judicial exception is not integrated into a practical application because the processing units are highly generic (appears to be e.g. a general purpose processor/computer and even simply “operands,” see claim 6). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “light receiving unit” could be anything that can receive light which is almost any kind of object, and thus do not amount to significantly more.
Calculating/using a generic computer is considered as mathematical sorting or
human activity, similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams, see MPEP 2106.05(h)).
For example, in Benson, a mathematical procedure for converting one form of

for calculating parameters indicating an abnormal condition in Grams.
Claim 2 (also claim 11) recites objects intended to be operated on by the device and does not add any further structural limitation to claim 1 (see M.P.E.P. 2115), and thus objects to not amount to significantly more.
Claims 3 and 12 comprise an additional limitation to the abstract ideas to be performed by the processing unit, which only further defines the abstract idea itself.
	Claims 4, 6-8, and 10 add elements such as a display unit, input unit, and communication unit, which are conventional elements that would be part of a computer or coupled to a processor and thus do not amount to significantly more.
	Claims 5 and 13 describe how the device is embodied such as an electronic device, a spectrometer, or one coupled to a laptop or a PC. These elements are highly conventional elements and thus do not serve to add significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, and 13, as understood by the Examiner, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vakhshoori et al. (U.S. Pub. No. 2019/0368927).


a light receiving unit (808, 804, 811, or 805, or camera 1410, detector para. [0149], telescope 1408, spectrometer 1412, CCD 1414, 604), being used for receiving a first visible light (para. [0055]) and a second visible light, wherein the second visible light is a light that passes through the blue light blocking product (“being used for….” is drawn to the intended use of the light receiving unit and is not found to be limiting);
a first data processing unit (1481), being configured for calculating a first maximum permissible exposure (MPE) of the first visible light and a second maximum permissible exposure (MPE) of the second visible light (paras. [0088],[0159], [0170]); and
a second data processing unit (1481), being configured for calculating a retina safety improvement (RSI) index (e.g. eye-safety; 605; paras.[0004]-[0010], [0095]) based on the first MPE and the second MPE (e.g. “average” para. [0096],).

With respect to claim 2, the claim does not further define the structure but rather the object worked upon and thus all the structural limitations of the device are shown by Vakhshoori as discussed above for claim 1.

With respect to claim 4, Vakhshoori shows a main control unit 1418), being coupled to the light receiving unit (1408, 1410, 1412, 1414, 1400), the first data processing unit, and the second data processing unit; a display unit (1420), being coupled to the main control unit, 

With respect to claim 5, the device is a specific electronic device(1400) selected from the group consisting of desk spectrometer, portable spectrometer, smartphone integrated with micro-spectrometer sensor, smartphone connected with external spectrometer, tablet PC integrated with micro-spectrometer sensor, tablet PC connected with external spectrometer, laptop computer integrated with micro-spectrometer sensor, laptop computer connected with external spectrometer, all-in-one desktop computer integrated with micro-spectrometer sensor, all-in-one desktop computer connected with external spectrometer, and desktop computer connected with external spectrometer.

With respect to claim 6, the main control unit is integrated in a microprocessor (1418), and the first data processing unit and the second data processing unit being provided in the microprocessor by a form of firmware, function library, application program, or operands.

With respect to claim 7, the display unit is a touch screen display device (para. [0191]), and the input unit comprising a plurality of key presses (buttons, 1420).



With respect to claim 10, Vakhshoori does not prohibit letting a display unit display the first MPE, the second MPE, and/or the RSI index.

With respect to claim 13, see discussion for claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886